5/31/2019                                                   Untitled document - Google Docs




                                                       Exhibit B




                    Case 4:18-cv-00554-SRB Document 85-2 Filed 06/06/19 Page 1 of 2
https://docs.google.com/document/d/1ZtICAFFGAZZdRaZPXgpD-U3TE6HfC0D7l_eTEwua5E0/edit          1/1
 EEOC Form 161 (11/16)                   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                 DISMISSAL AND NOTICE OF RIGHTS
 To:     Tanya Teegarden                                                               From:    Kansas City Area Office
         5204 NE Barnes Ave                                                                     Gateway Tower II
         Kansas City, MO 64119                                                                  400 State Avenue, Suite 905
                                                                                                Kansas City, KS 66101



       t
 EEOC Charge No.
                            On behalf of person(s) aggrieved whose identity is
                            CONFIDENTIAL (29 CFR g1601.7a))
                                               EEOC Representative                                                   Telephone No.
                                               Teresa K. Wilke,
 563-2018-01554                                Investigator                                                          (913) 551-6645
 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
       D         The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

       [] Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
       D         The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

       [] Your
          discrimcharge
                  ination was
                          to filenotyourtimcharge
                                            ely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
       [KJ       The EEOC issues the following determination: Based. upon its investigation, the EEOC is unable to conclude that the

             theinformation obtained  establishes violations of the statutes. This does not certify that the respondent is in compliance with
                    statutes. No finding is made as to any other issues that might         be construed as
                                                                                                      having been raised by this charge.
       I I The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.
       [X] oar(drafty state)           unclear e'er/e'ee relationship



                                                        - NOTICE OF SUIT RIGHTS -
                                                  (See the addition.al information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to         sue that wewil send you.
You   may fi l e a l a wsui t against the respondent(s) under federal law based on this charge i n federal or state court. Your
lawsuit must be filed WITHIN 9Q DAYS of your receipt of this notice; or your right to sue based on this charge wil be
lost. (The time limit for filing suit based on a claim under state law may be different.)
Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for wil ful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.




 Enclosures(s)                                                                                                            (Date   Mailed)
 cc:       Vijay Dewar
           Member

           7843 Riley
           2652 W. Whitney St
           Overland Park, KS 66204


                         Case 4:18-cv-00554-SRB Document 85-2 Filed 06/06/19 Page 2 of 2
